
	
		II
		112th CONGRESS
		2d Session
		S. 3374
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2012
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Rangelands Improvement Act of 1978 to
		  establish criteria for the rate of fees charged for grazing private livestock
		  on public rangelands.
	
	
		1.Grazing on public
			 rangelandsSection 6 of the
			 Public Rangelands Improvement Act of 1978 (43 U.S.C. 1905) is amended—
			(1)by striking the
			 section heading and all that follows through (a) For the and
			 inserting the following:
				
					6.Grazing
				fees
						(a)Establishment
				of fees
							(1)In
				generalFor the
							;
				and
			(2)in subsection
			 (a), by adding at the end the following:
				
					(2)Grazing on
				public rangelandsWhen establishing fees for grazing private
				livestock on public rangelands, the Secretary (with respect to land managed by
				the Bureau of Land Management (including land held for the benefit of an Indian
				tribe)) and the Secretary of Agriculture (with respect to National Forest
				System land) shall set the rate at a level that is comparable to the rate
				charged by private landowners in the area or region, as determined by the
				applicable
				Secretary.
					.
			
